

116 HR 6525 IH: Reopen America Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6525IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mr. Raskin (for himself, Ms. Shalala, Mr. Jeffries, Ms. Eshoo, Mr. Welch, Mr. Allred, Mr. Neguse, Mr. Ted Lieu of California, Mr. Cicilline, Ms. Scanlon, Ms. Jackson Lee, Mr. Malinowski, Mr. Butterfield, Mr. McGovern, Mr. Cisneros, Mr. Danny K. Davis of Illinois, Mr. Hastings, Ms. Norton, Mr. Cárdenas, Mrs. Dingell, Mr. Takano, Mrs. Fletcher, Mr. Levin of Michigan, Ms. Garcia of Texas, Mr. Lowenthal, Ms. Escobar, Mr. Casten of Illinois, Ms. Schrier, Mr. García of Illinois, Mr. Soto, Mr. Case, Ms. Wasserman Schultz, Mr. Larson of Connecticut, Ms. Haaland, Mr. Clay, Mr. Deutch, Mr. Moulton, Ms. Mucarsel-Powell, Mr. Rouda, Ms. Velázquez, Mr. Cox of California, Ms. Pressley, Mr. Kennedy, Mr. Garamendi, Mr. Espaillat, Ms. Underwood, Mr. Nadler, Mr. Ryan, Mr. Pocan, Mrs. Lawrence, Mr. Peters, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Armed Services, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide the necessary Federal financial and logistical support so States can reopen their economies once periods of isolation have sufficiently reduced coronavirus infection and transmission rates, and with adequate testing and other safeguards to ensure infection rates do not exceed medical resources, and virus transmission rates are maintained below 1 and thereby steadily reduce the number of infected, and for other purposes.1.Short title; definitions; findings(a)Short titleThis Act may be cited as the Reopen America Act of 2020.(b)DefinitionsIn this Act:(1)The term coronavirus means SARS–CoV–2.(2)The term Governor means the chief executive officer of a State.(3)The term reopening plan means a coronavirus State economy reopening plan under section 2.(4)Except as otherwise specified, the term Secretary means the Secretary of Health and Human Services.(5)The term State means any of the several States, the District of Columbia, a Tribal government, or a territory of the United States.(c)FindingsThe Congress finds the following:(1)The majority of States have imposed forms of extreme social isolation, including strict limitations on businesses and social behaviors, to reduce coronavirus transmission rates and avoid catastrophic harms to health from infections.(2)Despite the necessity of such economic and social restrictions, it is critically important to the economy of the United States to progressively loosen these restrictions and to reopen economic and social activity as soon and by as much as possible, but this reopening must occur under conditions that ensure infection transmission rates do not rise again, and that infections do not overwhelm health services, cause unnecessary deaths and illnesses, or necessitate successive new rounds of social isolation.(3)Planning and implementation of State safeguards will be critical to the achievement of successful economic and social reopening.(4)Large increases in test kits, machines, and testing supplies and of protective gear and supplies designed to limit disease transmission, are essential to the implementation of reopening plans that do not lead to unacceptable increases in transmission rates and maximize the level and rate of economic reopening.(5)Once effective treatments become proven, quickly scaling up their production is also necessary to save lives and to increase the capacity of the country to remain open.(6)Because of market uncertainties and the limited time for production, the necessary level of production will not occur without aggressive government purchasing and market guaranties and prioritization of necessary resources.(7)It is in the public interest for the Federal Government to assume the added costs of State reopening plans and to support such plans with necessary technical support and coordinated procurement and distribution of necessary supplies.(8)Because extensive testing for coronavirus protection will be a critical component of reopening strategies, it is necessary for the Federal Government to advance understanding of the capacities and potential uses of different, and rapidly emerging, tests.2.Coronavirus State reopening plans and State partnership procurement plans(a)Submission of planAny Governor of a State may submit a reopening plan to the Secretary for the purpose of allowing the maximum level of economic and social activity in the State while simultaneously achieving the public health goals specified in subsection (c).(b)Federal reimbursementOnce per month, or on a more frequent schedule as specified by the Secretary—(1)the Governor of a State with a reopening plan with an approval in effect under subsection (d) may submit for reimbursement the sum of covered expenses of the State with appropriate documentation as specified by the Secretary; and(2)the Secretary shall reimburse the State for such covered expenses so long as the State is making reasonable efforts to implement the plan.(c)Public health goals(1)In generalSubject to paragraph (2), a reopening plan achieves the public health goals specified in this subsection if the plan provides reasonable assurance that—(A)infection and transmission rates at the time of the commencement of reopening will not exceed the capacity of local hospitals to safely treat all patients using available treatment methods without resorting to crisis standards of care; and(B)sufficient safeguards will be implemented—(i)to keep transmission rates of coronavirus below 1 within the State; and(ii)to identify and take effective actions to curb local infection outbreaks before they lead to hospitalization rates that exceed the capacity of local hospital services to safely treat all patients without resorting to crisis standards of care.(2)Special ruleA reopening plan may allow for some limited initial relaxation of social isolation requirements even while infection rates are above those specified in paragraph (1)(A) so long as—(A)the plan will keep transmission rates below 1; and(B)the limited initial relaxation will not appreciably increase infection rates.(d)Plan approval(1)In generalIn consultation with the Secretary of the Treasury, the Secretary of Health and Human Services shall approve or disapprove any reopening plan submitted under subsection (a) within 5 business days of submission if—(A)the plan provides reasonable assurances of achieving the public health goals specified in subsection (c);(B)the plan includes appropriate documentation as specified by the Secretary, including the contents required by subsection (e); and(C)the actions identified in the plan are not clearly excessive for achieving the public health goals specified in subsection (c).(2)ResubmissionIf the Secretary disapproves a reopening plan, or any revision of a reopening plan—(A)the Secretary shall provide an explanation of the disapproval to the Governor submitting the plan or revision; and(B)the Governor of the State involved may—(i)consult the Secretary concerning the changes to the plan or revision needed for approval; and(ii)revise and resubmit as many times as needed to obtain approval.(3)RevisionsA Governor may submit revisions to the reopening plan of the respective State as circumstances evolve, and the Secretary shall approve or disapprove each such revision within 5 business days of submission.(4)Deemed approvedA reopening plan or a revision to a reopening plan shall be deemed to be approved if the Secretary fails to approve or disapprove the plan or revision within 5 business days of submission.(5)ExpensesIn approving a reopening plan, the Secretary may preapprove a proposed schedule of reimbursements for covered expenses in agreement with the Governor. If an expense schedule is not preagreed, the Governor may carry out the plan and obtain reimbursement for the reasonable cost of covered expenses. No reimbursement shall occur for goods and services provided directly to a State or territory by the Coronavirus Health Equipment Production Board. In the case of a dispute, a Governor may seek review of the Secretary’s reimbursement decision in the United States Court of Federal Claims.(e)Contents(1)In generalA reopening plan shall specify—(A)the level and timing of the relaxation of social distancing rules adopted in 2020 in the State to reduce the risk of coronavirus infections;(B)the replacement measures the State will take; and(C)the reopening safeguards the State will impose to limit coronavirus infections.(2)Reopening safeguardsA reopening plan shall specify safeguards to achieve the public health goals specified in subsection (c). Such safeguards may include any of the following:(A)Testing, including publicly administered testing, employment-based testing requirements, mobile testing programs, school-based testing, or other testing requirements for social activities, and group testing.(B)Requirements for wearing of masks and other protective gear in employment and social activities, including requirements that vary by type of work, by risk factors of individuals, and by activities such as use of mass transit.(C)Requirements for public or private temperature readings or other simple screenings for coronavirus infections, and follow-up requirements for testing or isolation.(D)Demonstrated public procedures, rules, personnel, and other resources and capacities for identifying infected individuals, tracing and testing their contacts, and quarantining infected individuals.(E)The types of activities reopened, conditions of reopening, and timing of reopening.(F)Increases in medical capacities and ability to shift capacities to address local outbreaks.(3)Evidence of adequacyA reopening plan shall include the analysis of public health and other scientific experts used to assess the adequacy of the plan for achieving the public health goals specified in subsection (c), and such other information as the Secretary shall, within 10 business days of the date of enactment of this Act, require to be included.(f)State partnership procurement plans(1)In generalPrior to and in conjunction with submission of a reopening plan, Governors of two or more States may submit a State Partnership Procurement Plan to obtain Federal financing of State agreements with suppliers to increase production and thereby to more reliably assure a level of testing or other goods and services that would be valuable for carrying out the reopening plans of such States. (2)Review and administrationA State Partnership Procurement Plan shall be approved by the Secretary in consultation with the Secretary of the Treasury if it will reasonably contribute to the implementation of the State reopening plans. In reviewing such a State Partnership Procurement Plan for approval, and in reimbursing States for the costs of such plans, the Secretary shall follow the procedures set forth in paragraphs (2) through (5) of subsection (d).(3)FEMAThe Administrator of the Federal Emergency Management Agency shall work with States, if requested, in the development and carrying out of procurement plans under paragraph (1).(g)ReportingEvery two weeks, or on such schedule as the Secretary may specify, the Governor of a State with an approved reopening plan shall provide to the Secretary such information as necessary and as specified by the Secretary to assess whether implementation of the plan is achieving the public health goals specified in subsection (c).(h)DefinitionsIn this section:(1)The term covered expenses means the reasonable costs associated with the following reopening plan activities:(A)Costs of testing equipment, kits, laboratory processing, and test administration, excluding costs of testing by medical personnel that are otherwise covered by private or public health insurance.(B)Costs of implementing containment tracking, testing, and quarantine.(C)Public costs of information and compliance systems needed to implement the plan, provide public information, and track compliance.(D)Costs of implementing any certification systems.(E)The costs of cleaning public facilities and infrastructure to avoid coronavirus contamination beyond the typical cleaning of such facilities and infrastructure.(F)Costs of increasing hospital capacity to address COVID–19 patients except that treatment of such costs as covered expenses shall be at the discretion of the Secretary.(G)Reasonable State expenses undertaken in development of the plan.(2)The term reasonable costs shall be based on—(A)a schedule of costs preapproved by the Secretary and agreed upon by the Governor; or(B)a process to be prescribed by the Secretary for determination of the reasonableness of expenses.(i)FundingThe Secretary may, without further appropriation, obligate and expend such sums as may be necessary for fiscal years 2020 and 2021 to carry out this section.3.Guiding policy of Federal responsibility for economy reopening The Federal Government shall ensure an adequate national supply of testing, protective gear, and critical medical resources and other equipment and supplies to enable States to be able to develop and administer reopening plans that meet both public health and economic recovery goals.4.Coronavirus Health Equipment Production Board(a)EstablishmentThe Director of the Defense Logistics Agency shall establish, within 5 business days of enactment of this Act, in the Defense Logistics Agency of the Department of Defense a board, to be known as the Coronavirus Health Equipment Production Board (in this section referred to as the Board).(b)MembersThe members of the Board shall consist of—(1)the Director of the Defense Logistics Agency (or the Director’s delegate), who shall serve as the Chair of the Board;(2)the Director of the Centers for Disease Control and Prevention (or the Director’s delegate);(3)the Director of the Biomedical Advanced Research Development Agency (or the Director’s delegate); (4)the Administrator of the Federal Emergency Management Agency (or the Administrator’s delegate);(5)the Commissioner of Food and Drugs (or the Commissioner’s delegate); and(6)the Director of the National Institute of Allergy and Infectious Diseases (or the Director’s delegate).(c)DutiesThe Board shall—(1)engage in the activities listed in subsection (d) as appropriate to ensure adequate national and regional availability of medical and testing equipment and supplies, and other goods and services for responding to the coronavirus epidemic and implementation of reopening plans; and(2)ensure development of the manufacturing and distribution capacity needed to be able to produce and distribute as rapidly as possible valuable coronavirus treatments and vaccines as they become available.(d)ActivitiesIn carrying out this section, the Board may engage in any of the following:(1)Evaluating needs, uses, and potential shortages of supplies and equipment.(2)Procuring and distributing supplies and equipment.(3)Providing financial guaranties for all or portions of the costs of production of any goods and services.(4)Contracting for advisory services.(e)Staff of Federal agenciesUpon request of the Chair of the Board, the head of any Federal department or agency may detail any of the personnel of that department or agency to the Board to assist it in carrying out its duties under this section.(f)Procurement methodsThe Board—(1)shall make maximum effort to carry out its procurement using voluntary methods; and(2)may, if the Board determines necessary, use the authorities granted the President under titles I and III of the Defense Production Act of 1950 (50 U.S.C. 4501 et seq.).(g)FundingThe Board may, without further appropriation in fiscal years 2020 and 2021, obligate and expend such sums as are necessary, as determined by the Board, to carry out this section, except that the Board may obligate and expend not more than $75,000,000 in each of fiscal years 2020 and 2021, for administrative costs.5.Guidance for State reopening plans(a)In generalNot later than the date that is 2 weeks after the date of enactment of this Act, using the best available information, including information generated in implementing this Act, the Secretary shall issue guidance on the development of reopening plans that evaluates the efficiency of different safeguards and the capacity of different combinations of safeguards to meet the public health goals of such plans while maximizing social and economic reopening.(b)UpdatesNot less than every two weeks, the Secretary shall update such guidance as appropriate to reflect changes in knowledge and information.6.Improved understanding of coronavirus testing and contribution to reopening plans(a)In generalThe Director of the Biomedical Advanced Research and Development Authority (in this section referred to as the Director), in coordination with the Director of the Centers for Disease Control and Prevention, shall carry out an emergency program to evaluate on an expedited basis both the reliability of different tests and forms of testing and the capacity of those tests to contribute to reopening plans.(b)Program componentsThis program under this section shall recognize the different practicalities to scale up different forms of tests, including self-administered and professionally administered tests, and shall include the following:(1)Evaluation of self-administered testsThe Director shall institute, on an expedited basis, an evaluation of those promising self-administered test products that have the capacity to provide cost-effective, high volume human testing of either presence of active virus or proof of prior infection and likely immunity or resistance to reinfection. The Director shall establish a network of hospitals and research institutions capable of carrying out these analyses, and shall quickly develop protocols for such testing with a goal of providing useful information within one week and more complete information in two weeks.(2)Evaluation of professionally administered testsThe Director shall review information regarding different tests that have been developed that require independent technical personnel and shall conduct such independent evaluations as the Director determines will be helpful to determine those mechanisms that have the greatest potential to contribute to reopening plans.(3)Evaluation of population-level testingThe Director shall evaluate the potential and feasibility of population-level testing for contributing to State reopening plans. For purposes of this paragraph, the term population-level testing means testing of significant parts of the population that might be accomplished other than at points of medical care, and may include testing of the entire or portions of the population, random testing, rotational testing, mobile testing programs, and testing of categories of individuals at high risk of becoming infected or passing on infections.(4)Potential scale-upThe Director shall consult with the industry and shall determine the maximum technical and economic capacity and shortest times that would be possible to scale up production and supplies of different methods of testing.(5)Determination of infection ratesThe Director shall implement an emergency serologic testing program in at least two distinct geographic areas of high infection rates to help determine levels of infection relative to levels of those with symptoms, those hospitalized, and those in need of intensive care.(6)Use of tests in reopening plansThe Director shall evaluate the potential and logistics of different forms of testing, including mobile testing units, using different products as appropriate, to contribute to reopening plans. Possible ways of using testing to be evaluated shall include using different forms of tests as a way to filter those available for employment or eligible to engage on other social activities, use of tests for contact tracing and quarantine, use of tests for particular categories of high-contact employment, and use of population-level testing. Based on these analyses and the best available information regarding sources and levels of disease transmission, the Director shall provide as soon as possible recommendations for how different forms of testing under different requirements might be capable of contributing to reopening plans and shall update these recommendations as new information becomes available.(7)Assistance by governmentAll Federal departments and agencies shall make available on an emergency basis any requested or useful information to the Director and to the Coronavirus Testing Advisory Panel for carrying out this section.(c)AuthorizationFor the period beginning on the date of enactment of this Act and ending at the end of fiscal year 2021, the Director may expend such funds, without further appropriation, as necessary as determined by the Director for carrying out this section.7.Coronavirus Reopening Advisory Panel(a)In generalWithin 10 business days of the date of enactment of this Act, the Director of the Defense Logistics Agency shall establish a panel, to be known as the Coronavirus Reopening Advisory Panel, to advise the Secretary and the members of the Coronavirus Health Equipment Production Board in carrying out their duties and authorities under this Act.(b)Membership(1)In generalThe membership of the Advisory Panel shall consist of—(A)three epidemiologists or other experts in public health;(B)three experts in economics or business; (C)three experts in production systems; and(D)three experts with experience directly representing workers and ensuring their health and safety in the workplace.(2)AppointmentThe President, the Speaker of the House of Representatives, and the majority leader of the Senate shall each appoint 1 member of the Advisory Panel in each of the 4 categories listed in paragraph (1).(3)ChairAt the first meeting of the Advisory Panel, the Advisory Panel shall select a chair of the Advisory Panel from among its members.(4)PayEach member of the Advisory Panel shall be paid at a rate equal to the daily equivalent of the annual rate of basic pay for level I of the Executive Schedule for each day (including travel time) during which such member is engaged in the actual performance of duties vested in the Advisory Panel.(c)Obtaining official dataThe Advisory Panel may secure directly from any department or agency of the United States information necessary to enable the Advisory Panel to carry out this section. Upon request of the Chair of the Advisory Panel, the head of that department or agency shall furnish that information to the Advisory Panel.(d)IndependenceThe Advisory Panel shall formulate and deliver advice pursuant to this section on an independent basis and shall not be required by any executive branch official to limit or alter its advice.(e)Public SummaryNot less than every 2 weeks, the Advisory Panel shall publish a public summary of the advice provided by the Advisory Panel under this section.(f)Relation to other lawThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Advisory Panel.(g)FundingThe Director of the Defense Logistics Agency shall fund the costs of this panel from the sums authorized and appropriated to the Coronavirus Health Equipment Production Board.